Case 1:17-cV-00184-BLW Document 58 Filed 11/05/18 Page 1 of 16

Stephen R. Thornas, ISB No. 2326
Tyler J. Anderson, ISB No. 6632
Mindy M. Muller, ISB No. 7983
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 W. Main St., Suite 1000

P.O. BoX 1617

Boise, ID 83701-1617

Telephone (208) 344-6000
Facsimile (208) 954-5274
sthomas@hawleytroxell.com
tanderson@hawleytroxell.com
mmuller@hawleytroxeli.corn

Attorneys for Defendant Boy Scouts of America

UNITED STATES DISTRICT CGURT

FOR THE DISTRICT OF IDAHO

JOHN DOE XX, JOHN DOE XXI, JOHN

DOE XXII, SHANE JULIAN, and RILEY Case No. 1:17-cv-00184-BLW
GILROY,
BOY SCOUTS OF AMERICA’S ANSWER
Plaintiffs, TO PLAINTIFFS’ SECOND AMENDED
COMPLAINT
vs. (Fraud and Constructz've Fraud)

BOY SCOUTS OF AMERICA, a
congressionally chartered corporation
authorized to do business in Idaho;
CORPORATION OF THE PRESIDING
BISHGP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS, a
foreign corporation sole registered to do
business in Idaho; and CORPORATION OF
TI-IE PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY SAINTS
AND SUCCESSORS, a foreign corporation
registered to do business in ldaho,

Defendants.

 

 

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 1
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/05/18 Page 2 of 16

Defendant Boy Scouts of America, a congressionally charted corporation (“BSA”), by
and through its counsel of record, and without admitting liability or damages to Plaintiffs and
without assuming the burden of proof as to any issue in this litigation, answers the allegations of
Plaintiffs’ Second Amended Complaint as follows:

IDENTITY OF THE PARTIES

l. With respect to paragraph 1, BSA lacks sufficient knowledge or information to
admit or deny whether Plaintiffs have suffered emotional harm. The remainder of the statements
contained in paragraph 1 does not require an admission or denial. To the extent a response is
necessary, BSA denies paragraph 1.

2. With respect to paragraphs 2 ~ 10, BSA denies that its conduct was wrongful.
BSA denies that its conduct directly and/or proximately resulted in Plaintiffs abuse or other
physical and emotional harm. BSA lacks sufficient knowledge or information regarding the
remaining allegations in paragraphs 2 - 10 and therefore denies the allegations

3. With respect to paragraph ll, BSA admits that it is a congressionally chartered
organization, that it is headquartered in TeXas, and that it operates in Idaho. BSA denies the
remaining allegations in paragraph 11.

4. BSA lacks sufficient knowledge or information regarding the allegations in
paragraphs 12 - 14 and therefore denies the allegations

5. BSA denies paragraph 15.

AMOUNT IN CONTROVERSY

6. BSA denies paragraph 16.

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND Al\/IENDED COMPLAINT - 2
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 3 of 16

ALLEGATIONS SPECIFIC TO JOHN DOE XX

7. With respect to paragraph 17, BSA incorporates its responses to paragraphs 1 ~ 16
as if fully set forth herein.

8. With respect to paragraph 18, BSA lacks sufficient knowledge or information to
admit or deny whether John Doe XX was born in 1959, and therefore denies the allegation

9. With respect to paragraph 19, BSA admits that at some point in or around 1971
and 1972 John Doe XX was involved in Troop 156. BSA denies the remaining allegations in
paragraph 19 for lack of sufficient knowledge and information and because it believes the
allegations are false.

10. BSA lacks sufficient knowledge or information regarding the allegations in
paragraphs 20 and therefore denies the allegations

11. With respect to paragraph 21, BSA admits that Lawrence Libey was an adult
volunteer for Troop 156 in or around 1971-72. BSA lacks sufficient knowledge or information
regarding the remaining allegations in paragraph 21 and therefore denies the allegations

ALLEGATIONS SPECIFIC T() JOHN DOE XXI

12. With respect to paragraph 22, BSA incorporates its responses to paragraphs 1 - 21
as if fully Set forth herein.

13. With respect to paragraph 23, BSA lacks sufficient knowledge or information to
admit or deny whether J olin Doe XXl was born in 1963, and therefore denies the allegation

14. BSA denies the allegations in paragraph 24 for lack of sufficient knowledge and

information and because it believes the allegations are false.

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 3
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 4 of 16

15. With respect to paragraph 25, BSA admits that in or around 1975, Doug Bowen
was an adult volunteer for Troop 20. BSA lacks sufficient knowledge or information regarding
the remaining allegations in paragraph 25 and therefore denies the allegations

16. BSA lacks sufficient knowledge or information regarding the allegations in
paragraph 26 and therefore denies the allegations

ALLEGATIONS SPECIFIC TO JOHN DOE XXII

17. With respect to paragraph 27, BSA incorporates its responses to paragraphs 1 ~ 26
as if fully set forth herein.

18. With respect to paragraph 28, BSA lacks sufficient knowledge or information to
admit or deny whether John Doe XXH was born in 1963, and therefore denies the allegation.

19. With respect to paragraph 29, BSA admits that at some point in or around 1975
John Doe XXII was involved in Troop 20. BSA denies the remaining allegations in paragraph 29
for lack of sufficient knowledge and information and because it believes the allegations are false.

20. With respect to paragraph 30, BSA admits that in or around 1975, Doug Bowen
was an adult volunteer for Troop 20. BSA lacks sufficient knowledge or information regarding
the remaining allegations in paragraph 30 and therefore denies the allegations

21. BSA lacks sufficient knowledge or information regarding the allegations in
paragraph 31 and therefore denies the allegations

ALLEGATIONS SPECIFIC TO PLAINTIFF SHANE JULIAN
22. With respect to paragraph 32, BSA incorporates its responses to paragraphs 1 - 31

as if fully set forth herein.

BOY SCOUTS OF Al\/IERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 4
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 5 of 16

23. With respect to paragraph 33, BSA lacks sufficient knowledge or information to
admit or deny whether Plaintiff Shane Julian was born in 1973, and therefore denies the
allegation

24. BSA denies the allegations in paragraph 34 for lack of sufficient knowledge and
information and because it believes the allegations are false.

25. With respect to paragraph 35, BSA admits that James Schmidt was an adult
volunteer for Troop 228 in or around 1982. BSA lacks sufficient knowledge or information
regarding the remaining allegations in paragraph 35 and therefore denies the allegations

26. BSA lacks sufficient knowledge or information regarding the allegations in
paragraph 36 and therefore denies the allegations

ALLEGATIONS SPECIFIC TO PLAINTIFF RILEY GILROY

27. With respect to paragraph 37, BSA incorporates its responses to paragraphs 1 - 36
as if fully set forth herein.

28. With respect to paragraph 38, BSA lacks sufficient knowledge or information to
admit or deny whether Plaintiff Riley Gilroy was born in 1972, and therefore denies the
allegation.

29. BSA denies the allegations in paragraph 39 for lack of sufficient knowledge and
information and because it believes the allegations are false.

30. With respect to paragraph 40, BSA admits that James Schmidt was an adult
volunteer for Troop 228 in or around 1982. BSA lacks sufficient knowledge or information
regarding the remaining allegations in paragraph 40 and therefore denies the allegations

31. BSA lacks sufficient knowledge or information regarding the allegations in

paragraph 41 and therefore denies the allegations

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECGND AMENDED COMPLAINT - 5
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 6 of 16

ALLEGATIONS SPECIFIC TO JOHN DOE XXIII

32. With respect to paragraph 42, BSA incorporates its responses to paragraphs 1 - 41
as if fully set forth herein

33. With respect to paragraph 43, BSA lacks sufficient knowledge or information to
admit or deny whether John Doe XXIII was born in 195 6, and therefore denies the allegation

34. With respect to paragraph 44, BSA admits that at some point in or around 1970,
1971, and 1972, John Doe XXlll was involved in Troop 156. BSA denies the remaining
allegations in paragraph 44 for lack of sufficient knowledge and information and because it
believes the allegations are false.

35. With respect to paragraph 45, BSA admits that Lawrence Libey was an adult
volunteer for Troop 156 in or around 1970-72. BSA lacks sufficient knowledge or information
regarding the remaining allegations in paragraph 45 and therefore denies the allegations

ALLEGATIONS SPECIFIC TO JOHN DOE XXIV

36. With respect to paragraph 46, BSA incorporates its responses to paragraphs 1 - 45
as if fully set forth herein

37. With respect to paragraph 47, BSA lacks sufficient knowledge or information to
admit or deny whether John Doe XXIV was born in 1960, and therefore denies the allegation

38. With respect to paragraph 48, BSA admits that at some point in or around 1972,
John Doe XXIV was involved in Troop 156. BSA denies the remaining allegations in
paragraph 48 for lack of sufficient knowledge and information and because it believes the

allegations are false.

BOY SCOUTS OF AMERICA’S ANSWER TO PLAlNTIFFS’

SECOND AMENDED COMPLAINT - 6
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 7 of 16

39. With respect to paragraph 49, BSA admits that Lawrence Libey was an adult
volunteer for Troop 156 in or around 1971-72. BSA lacks sufficient knowledge or information
regarding the remaining allegations in paragraph 49 and therefore denies the allegations

ALLEGATIONS SPECIFIC TO JOHN DOE XXV

40. With respect to paragraph 50, BSA incorporates its responses to paragraphs 1 _ 49
as if fully set forth herein

41. With respect to paragraph 51, BSA lacks sufficient knowledge or information to
admit or deny whether John Doe XXV was born in 1967, and therefore denies the allegation

42. With respect to paragraph 52, BSA admits that at some point in or around 1980
and 1981, John Doe XXV was involved in Troop 139. BSA denies the remaining allegations in
paragraph 52 for lack of sufficient knowledge and information and because it believes the
allegations are false.

43. With respect to paragraph 53, BSA admits that James Schmidt was an adult
volunteer for Troop 139 in or around 1980. BSA lacks sufficient knowledge or information
regarding the remaining allegations in paragraph 53 and therefore denies the allegations

ALLEGATIONS SPECIFIC TO JOHN DOE XXVI

44. With respect to paragraph 54, BSA incorporates its responses to paragraphs 1 ~ 53
as if fully set forth herein

45. With respect to paragraph 55, BSA lacks sufficient knowledge or information to
admit or deny whether John Doe XXVI was born in 1969, and therefore denies the allegation

46. With respect to paragraph 56, BSA admits that at some point in or around 1981,

John Doe XXVI was involved in Troop 228. BSA denies the remaining allegations in paragraph

BOY SCOUTS OF AMERICA’S ANSWER TO PLAlNTIFFS’

SECOND AMENDED COMPLAINT - 7
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 8 of 16

56 for lack of sufficient knowledge and information and because it believes the allegations are
false.

47. With respect to paragraph 57, BSA admits that James Schmidt was an adult
volunteer for Troop 228 in or around 1981. BSA lacks sufficient knowledge or information
regarding the remaining allegations in paragraph 57 and therefore denies the allegations

DEFENDANTS’ KNOWLEDGE OF SEXUAL ABUSE IN SCOUTING

48. With respect to paragraph 58, BSA incorporates its responses to paragraphs 1 ~ 57
as if fully set forth herein

49. With respect to paragraph 59, BSA admits that in approximately 1911, it
established a system for volunteer screening that included identity comparison against
individuals deemed ineligible to participate as registered volunteers Over the course of its
history, this volunteer screening has been referred to publicly by different names, including at
times “Red Flag” and “lneligible Volunteer” files BSA further admits that volunteers may have
been deemed ineligible for a variety of reasons, including gambling, drinking, financial
improprieties as well as for potential c‘Perversion” BSA denies the remaining allegations in
paragraph 5 9.

50. BSA denies the allegations in paragraph 60.

51. BSA lacks sufficient knowledge or information regarding the allegations in
paragraph 61 and therefore denies the allegations

52. With respect to paragraph 62, BSA admits Lawrence Libey was registered as an
adult volunteer for Troop 156 in Lewiston, ID in or around 1968 and 1969. Whether for lack of
knowledge or information on which to form a belief, and/or because BSA believes Plaintiffs’

allegations are false, BSA denies the remaining allegations in paragraph 62.

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 8
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 9 of 16

53. To the extent paragraph 63 contains allegations against BSA, BSA denies these
allegations BSA is without knowledge or information to admit or deny any allegations against
any other defendant in this paragraph

54. BSA admits that James Schmidt was arrested in 1983 and deemed ineligible to
further register as a volunteer. The documents referred to in paragraph 64, to the extent
authenticated and relevant, speak for themselves To the extent the remaining allegations in
paragraph 64 pertain to BSA, BSA denies these allegations BSA is without knowledge or
information to admit or deny any allegations against any other defendant in this paragraph

5 5. BSA denies the allegations in paragraph 65.

56. BSA lacks sufficient knowledge or information regarding the allegations in
paragraph 66 and therefore denies the allegations

57. To the extent paragraph 67 contains allegations against BSA, BSA denies these
allegations BSA is without knowledge or information to admit or deny any allegations against
any other defendant in this paragraph 67.

DEFENDANTS’ FRAUD

58. With respect to paragraph 68, BSA incorporates its responses to paragraphs 1 - 67
as if fully set forth herein

59. Whether for lack of knowledge or information on which to form a belief, and/or
because BSA believes Plaintiffs’ contentions to be false, BSA denies all of the allegations
claims and theories within paragraphs 69 - 83 as it pertains to it. BSA is without knowledge or
information to admit or deny any allegations against any other defendant in paragraphs 69 - 83.
The documents as well as Scout Oath and Law, referred to in the paragraphs to the extent

authenticated and relevant, speak for themselves

BOY SCOUTS OF Al\/IERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 9
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 10 of 16

FIRST CLAIM FOR RELIEF
Fraud

COUNT I
Plaintiffs John Does XXI, XXII, and XXV, Shane Julian, and
Riley Gilroy against all Defendants

60. With respect to paragraph 84, BSA incorporates its responses to paragraphs 1 - 83
as if fully set forth herein
61. Paragraphs 85 ~ 89 contain legal conclusions to which BSA is not required to

respond. To the extent a response is required, BSA denies these paragraphs

COUNT II
Plaintiffs John Does XX, XXIII, XXIV, and XXVI against Defendant BSA

62. With respect to paragraph 90, BSA incorporates its responses to paragraphs 1 ~ 89
as if fully set forth herein

63. Paragraphs 91 ~ 95 contain legal conclusions to which BSA is not required to
respond. To the extent a response is required, BSA denies these paragraphs

SECOND CLAIM FOR RELIEF
Constructl've Fraud

COUNT I
Plaintiffs John Does XXI, XXII, and XXV, Shane Julian, and
Riley Gilroy against all Defendants

64. With respect to paragraph 96, BSA incorporates its responses to paragraphs 1 ~ 95
as if fully set forth herein
65. Paragraphs 97 - 98 contain legal conclusions to which BSA is not required to

respond To the extent a response is required, BSA denies these paragraphs

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 10
49606,0003.11455228_2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 11 of 16

COUNT II
Plaintiffs John Does XX, XXIII, XXIV, and XXVI against Defendant BSA

66. With respect to paragraph 99, BSA incorporates its responses to paragraphs 1 - 98
as if fully set forth herein

67. Paragraphs 100 - 101 contain legal conclusions to which BSA is not required to
respond. To the extent a response is required, BSA denies these paragraphs

68. BSA denies the unnumbered prayer for relief and denies that Plaintiffs are entitled
to the relief sought therein

GENERAL DENIAL

69. BSA denies each and every allegation, paragraph, claim, and theory of the
Complaint which is not expressly and specifically admitted herein

AFFIRMATIVE AND OTHER DEFENSES
FIRST DEFENSE

70. The Complaint fails to state a claim upon which relief can be granted

SECOND DEFENSE

71. Plaintiffs’ Complaint was not commenced within the time limit provided by the
statutes of limitation or repose, including Idaho Code Section 5-218 and Section 5-219, and is
therefore barred. The substance of these two claims is in fact, negligence of Defendants
allegedly causing bodily injury in the form of child sexual abuse. These claims are time-barred
under Idaho Code Section 5-219 and case law construing that statute. But, in the alternative,
even if those claims truly sounded in fraud or constructive fraud, the claims are still time-barred

under ldaho Code Section 5-218 and case law construing that statute.

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 11
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 12 of 16

THIRD DEFENSE

72. Bowen, Libey and Schmidt were not agents servants and/or employees of BSA.
But even if they were, their actions as alleged in the Amended Complaint were outside the
course and scope of any purported duties such that BSA cannot be held liable for alleged
damages arising from their conduct.

FOURTH DEFENSE

73. The injury or damages sustained by Plaintiffs if any, were caused by the
negligence or culpable conduct of persons or entities other than BSA.

FIFTH DEFENSE

74. Plaintiffs’ claims are barred insofar as evidence necessary to establish essential
elements of the claim was or is protected by the clergy-penitent, spousal, or other privilege

SIXTH DEFENSE

75. Plaintiffs’ claims for non-economic damages against BSA are subject to the non-

economic damages limit set forth in ldaho Code Section 6-1603.
SEVENTH DEFENSE

76. Plaintiffs’ claims are based on actions that allegedly took place from the 1970s
and early 1980s Accordingly, Plaintiffs’ claims arose approximately 35 _ 45 years prior to the
filing of the Complaint. Because of the passage of time and its negative impact on the
availability and reliability of evidence, tardy prosecution violates BSA’s right to due process
under the 14th Amendment of the United States Constitution and Article l Section 13 of the

ldaho Constitution, either facially or as applied, or both.

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND Al\/IENDED COMPLAINT - 12
49606.0003.11455223.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 13 of 16

EIGHTH DEFENSE

77. Plaintiffs’ claims are barred by the doctrines of res judicata, waiver, laches
estoppel, and accord and satisfaction
NINTH DEFENSE
78. Plaintiffs’ fraud claims lack the specificity required by Federal Rule of Civil
Procedure 9(b).

TENTH DEFENSE

79. Recovery against BSA is barred because no act or omission of BSA caused or
contributed to Plaintiffs’ alleged damages

ELEVENTH DEFENSE

80. Plaintiffs’ damages if any, were caused by acts both superseding and intervening,
and/or omissions of parties and entities other than BSA over whom it had no control and no right
of control.

TWELFTH DEFENSE

81. BSA asserts that a commercial transaction is required for recovery in fraud, and
denies entering into a commercial transaction with Plaintiffs
THIRTEENTH DEFENSE
82. BSA asserts that any alleged noneconomic damages are not recoverable in fraud.

FOURTEENTH DEFENSE

83. BSA, by virtue of pleading a “defense” above, does not admit that said defenses
are “affirmative” defenses within the meaning of applicable law, such that BSA does not thereby

assume a burden of proof or a production not otherwise imposed upon it as a matter of law. ln

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 13
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 14 of 16

addition, in asserting any of the above defenses BSA does not admit any fault, responsibility,
liability, or damage but, to the contrary, expressly denies the same.

FIFTEENTH DEFENSE

84. BSA reserves the right to assert all other affirmative defenses available under
Rule 8 of the Federal Rules of Civil Procedure and under the applicable common law, provided
evidence relating to any of these affirmative defenses arises during this action
SIXTEENTH DEFENSE
85. BSA has or may have other affirmative defenses which are not known at this
time, but which may be ascertained in the future; BSA reserves the right to assert each and every
such other affirmative defense that may be so ascertained

JURY DEMAND

Pursuant to Rule 38, Federal Rule of Civil Procedure, and the Seventh Amendment of the
United States and State Constitutions, BSA hereby demands trial by jury.

WHEREFORE, having fully answered the Complaint, BSA prays for judgment in its
favor:

1. Dismissing the Complaint against BSA, with prejudice, without granting any of

the relief requested against BSA;

2. Awarding BSA its reasonable costs and attorney fees incurred in defending this
action; and

3. For such other relief as the Court deems to be just and equitable under the
circumstances

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 14
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 15 of 16

DATED THrs 5th day OfNovember, 2018.

HAWLEY TROXELL ENNIS & HAWLEY LLP

 

BY

 

stel§t?err Th‘émas rsB NO 2326
Attornq`y or Defendant Boy Scouts of America

 

BOY SCOUTS OF Al\/IERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 15
49606.0003.11455228.2

Case 1:17-cV-00184-BLW Document 58 Filed 11/O5/18 Page 16 of 16

CERTIFICATE OF SERVICE

 

l HEREBY CERTIFY that on this 5th day of November, 2018, l electronically filed the
foregoing BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’ SECOND
AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF system which sent a

Notice of Electronic Filing to the following persons:

Andrew M. Chasan

Timothy C. Walton
andrew.chasan@chasanwaltoncom
timwalton2000@hotmail.com
Jody@chasanwalton.com
Attomeysfor Plaintiij

Gilion C. Dumas

Ashley L. Vaughn
gilion@dumaslawgroup.com
ashley@dumaslawgroup.com
Attorneysfor Plaintiffs

Steven B. Andersen

Wade L. Woodard

Haley K. Krug

sba@aswblaw.com

wlw@aswblaw.com

hkk@aswblaw.com

mar@aswblaw.com

aj g@aswblaw.com

kcg@aswblaw.com

Attorneysfor Defendant Corporation ofthe
Presidz`ng Bz`shop of T he Church of Jesus
Chrz`st of Laz‘rer-a’ay Saz`nl‘s and Defendant
Corporatz`on Ofthe Presz'dem‘ of T he Church
OfJesuS Chrisz‘ of Latrer-day Saz`nts and
Successors

Stephen R( Thomas

   
 

BOY SCOUTS OF AMERICA’S ANSWER TO PLAINTIFFS’

SECOND AMENDED COMPLAINT - 16

49606.0003.11455228.2

